Curia.

The defendant’s counsel, to support the rejoinder, have argued that the saving in the statute was intended to apply to citizens of the commonwealth only, who may be absent beyond sea, when their causes of action accrue. But the saving in the statute is general to all who are beyond sea, and the word return cannot restrict the operation to those only who have been in the commonwealth, and have left it for temporary purposes.
As to the fact averred in the rejoinder, that the plaintiff had an agent in the commonwealth during bis absence, this might be a reasonable exception to the saving, if the legislature had seen fit to introduce it. But such a case not being provided for, it is not for the Court to legislate on the subject (5).

Rejoinder adjudged bad.


 [Vide Byrne vs. Crowninshield, ante, 56, and cases in the note.—Ed ]